 


114 HR 1771 IH: To amend title XIX of the Social Security Act to count portions of income from annuities of a community spouse as income available to institutionalized spouses for purposes of eligibility for medical assistance, and for other purposes.
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1771 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2015 
Mr. Mullin introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to count portions of income from annuities of a community spouse as income available to institutionalized spouses for purposes of eligibility for medical assistance, and for other purposes. 
 
 
1.Counting portions of income from annuities of a community spouse as income available to institutionalized spouses for Medicaid eligibility 
(a)In generalSection 1924(b)(2) of the Social Security Act (42 U.S.C. 1396r–5(b)(2)) is amended by adding at the end the following new subparagraph:  (E)Annuity income (i)In generalIn the case of payment of income from a qualifying annuity— 
(I)if payment of income is made solely in the name of the community spouse, one-half of the income shall be considered available to the institutionalized spouse and one-half to the community spouse; (II)if payment of income is made in the names of the institutionalized spouse and the community spouse, one-half of the income shall be considered available to the institutionalized spouse and one-half to the community spouse; and 
(III)if payment of income is made in the names of the community spouse and another person or persons, one-half of the proportion of the community spouse’s interest in such income shall be considered available to the institutionalized spouse.  (ii)Qualifying annuityIn this subparagraph, the term qualifying annuity means an annuity that— 
(I)is purchased after the date that is 60 months before the date specified in subparagraph (B)(ii) of section 1917(c)(1) for an amount that is equal to or greater than fair market value; and (II)is not described in clause (i) of subparagraph (G) of such section. 
(iii)Inapplicability of other rulesThe rules of subparagraphs (A) and (B) shall not apply with respect to income from a qualifying annuity.. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to annuities purchased or established on or after the date of the enactment of this Act.  
 
